DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are currently pending.
	Claims 1-20 are rejected.
	Note with respect to the instant claims: Claims 1, 8, and 15 have each been assigned steps
a)-c) in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims are originally filed.

Priority
	The instant Application was filed 12/19/2018 and does not claim the benefit of an earlier filed application.




Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/19/2018, 04/02/2020, and 07/06/2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. 

Drawings
The drawings filed 3/19/2019 are objected to because the disclosure mentions reference number 210 in FIG. 2, but reference number 210 is in FIG. 3 and not FIG. 2. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both the tandem repeat sequence length and sequence 8 in FIG. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
	The sequence listing submitted 3/19/2019 has been accepted.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 12/19/2018.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words in length. The abstract appears to contain the first claim verbatim with no changes to correct for proper grammar. Correction is required. See MPEP § 608.01(b).

Claim Objections
	The claims are objected to for the following informalities:
Claims 1, 8, and 15 recite “the indel analysis tandem repeat k-mer is unique within a reference human genome and include:”, which is a grammatical error. The claim should be amended to recite “and includes:”.
	Claims 1, 8, and 15 recite “including a healthy sample DNA  information”, which is a typographical error. The claim should be amended to remove the extra space between DNA and information.
Claims 1, 8, and 15 recite “including a healthy sample DNA information and a cancerous sample DNA information”, which is a grammatical error. The claim should be amended to recite “including healthy sample DNA information and cancerous sample DNA information” or similar.
Claims 1, 8, and 15 recite “corresponding the indel analysis tandem repeat k-mer;”, which is a grammatical error. The claim should be amended to recite “corresponding to the indel analysis tandem repeat k-mer;”.
Claims 8 and 15 recite “receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides a genome tandem repeat reference catalogue”, which are grammatical errors. The claims should  be amended to recite “receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides from a genome tandem repeat reference catalogue”.
Claims 8 and 15 recite steps that include “receiving…analyzing…modifying…”.  Within the context of the “analyzing” identifying…determining…” to maintain consistency. 

Claim Interpretation
Claim Terminology
In claims 1, 8, and 15, and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “sample DNA information” reads on any information pertaining to sequenced DNA from a sample. Non-limiting examples are provided in the instant application at [0025].
In claims 1, 8, and 15, and any claims dependent therefrom, under the BRI, the recited “analyze a DNA sample set… based on the genome tandem repeat reference catalogue” reads on using the genome tandem repeat reference catalogue to analyze a DNA sample set. Non-limiting examples are provided in the instant application at [0031].
In claims 2, 9, and 16, under the BRI, the recited “cancer correlation matrix based on the tumor marker” reads on any matrix correlating tumor markers to another factor or to other tumor markers. Under the BRI, the use of the word “cancer” to describe the correlation matrix reads on a matrix of correlations of tumor markers. Non-limiting examples are provided in the instant application at [0032].
Applicant is reminded that during examination, claims must be given their broadest reasonable interpretation and that it is improper to import narrowing limitations found in examples within the specification to the claims. See MPEP 2111.01.
Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification. See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.

Claims 1, 8, and 15: “modify/modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the instance of indel analysis tandem repeat k-mer as a tumor marker when the tumorous indel mutation exists in the corresponding cancerous sample sequence”.
Claims 4, 11, and 18: “wherein… modify/modifying the genome tandem repeat reference catalogue with a sample supplemental information of the cancerous sample DNA information for the reference tandem repeat sequence identified as the tumor marker”.
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit configured to... receive ..., analyze ..., and modify... ” in claims 1 and 4, wherein the unit is not a generic computing system (i.e., a specialized function) (see the Specification at least at [0069-0107].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 8 recites the limitation “A method of operation of the genetic information processing system comprising:”. There is insufficient antecedent basis for the limitation as there is no previous recitation of a genetic information processing system. It is noted that claim 1 recites a genetic information processing system, but claim 8 does not depend on claim 1. Clarification via claim amendment is requested.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a computing system for identifying and scoring genomic variants in cancer samples [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular, procedures for observing, analyzing and organizing information) and mathematical concepts (in particular, mathematical relationship and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1, 8, and 15: analyze/analyzing a DNA sample set, including a healthy sample DNA information and a cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer; determine whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison between the corresponding cancerous sample sequence and the corresponding healthy sample sequence; and modify/modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the instance of indel analysis tandem repeat k-mer as a tumor marker when the tumorous indel mutation exists in the corresponding cancerous sample sequence.  
Dependent claim 2, 9, and 16: generate/generating a cancer correlation matrix based on the tumor marker.
Dependent claim 3, 10, and 17: identify/identifying the corresponding healthy sample sequence as a wild type sequence based on differences between the reference tandem repeat sequence and the corresponding healthy sample sequence.
Dependent claim 4, 11, and 18 recite additional steps that further limit the judicial exceptions in independent claims 1, 8, and 15, and as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually analyze a dataset by identifying corresponding sequences from two sets of sequences, determining differences between those sequences or between the sequences and a reference, and then modifying reference based on those results. Other steps, recited in the dependent claims, further include generating a correlation matrix, which is a mathematical process. 
Therefore, claims 1, 8, and 15, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial 
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 8, and 15: “receive/receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides from a genome tandem repeat reference catalogue, wherein the indel analysis tandem repeat k-mer is unique within a reference human genome and include: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence”.  
Dependent claims 5-7, 12-14, and 19-20 recite steps that further limit the recited additional elements in the claims. 
Further, independent claim 1 includes a “genetic information processing system comprising: a control unit”, and independent claim 15 includes a “non-transitory computer readable medium including instructions executable by a control circuit for a genetic information processing system”, and correspond to the same judicially recited exceptions as pertain to claims 1 and 15 above.
Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” data, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “genetic information processing system comprising: a control unit” and a “non-transitory computer readable medium including instructions executable by a control circuit for a genetic information processing system” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, 
With respect to the instant claims, the prior art to Bruand et al. (US 2016/0085910 A1) discloses that receiving data is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example: receiving data at [0051]; and modifying or updating of public databases based on new findings at [0042]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and 15, and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Hubbell (US 2019/0206513) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0023]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell (US 20190206513, Priority: 7/17/2018) in view of Cortes-Ciriano et al. (Nature Communications, 2017, 8(1), pages 1-12).
	Claim 1 recites a genetic information processing system comprising: a control unit configured to: 
a) 	receive an indel analysis tandem repeat k-mer of sequence length k nucleotides from a genome tandem repeat reference catalogue, wherein the indel analysis tandem repeat k-mer is unique within a reference human genome and include: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence; 
b) 	analyze a DNA sample set, including a healthy sample DNA information and a cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer; determine whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison 
c) 	modify the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the instance of indel analysis tandem repeat k-mer as a tumor marker when the tumorous indel mutation exists in the corresponding cancerous sample sequence.
Regarding claim 1, the prior art to Hubbell teaches a system for determining a likelihood that a sample includes microsatellite instability (MSI) by selecting a set of markers from the sample and determining if those markers include MSI associated with cancer (abstract). Hubbell teaches a processing system for processing sequence reads (i.e., genetic information processing system) ([0054] and FIG. 2). Hubbell teaches that any steps of the method can be implemented with a computer program product executed by a computer processor (i.e., a control unit configured to perform a method). 
Regarding claim 1, step a), Hubbell teaches selecting (i.e., receiving) markers associated with MSI, where the marker is one or more reference locations identified from a sequence read or a plurality of sequence reads at a given location of a reference genome (i.e., an indel analysis tandem repeat k-mer) [0071]. Hubbell teaches that the markers are known to be associated with microsatellite instability in cancer (i.e., a genome tandem repeat reference catalogue) (claim 1). Hubbell teaches that the marker is given a marker identifier describing the characteristics of the marker, such as chr2 220439700 CTCTG 5[CT] GCTGA, where [CT] is the microsatellite (i.e., a reference tandem repeat sequence), 5 is the microsatellite length, the CTCTG and GCTGA are the flanking sequences of the marker (i.e., flanking sequences directly preceding and following the reference tandem repeat sequence), and chr2 220439700 indicates the chromosome and site of the marker (i.e., the indel analysis tandem repeat k-mer is unique within a reference genome) [0072]. Hubbell teaches that the sample may be any subset of the human genome (i.e., a reference human genome) [0047].
Regarding claim 1, step b), Hubbell teaches obtaining, for analysis in MSI detection method 400 (FIG. 4) sequencing data (i.e., a DNA sample set) from either a tumor biopsy [0065] or cfDNA (cell free DNA), and wbcDNA (whole blood cell DNA), where cfDNA can include DNA associated with cancer and DNA not associated cancer (i.e., a cancerous sample DNA information) [0037 and 0069] and wbcDNA is genomic DNA assumed to be healthy DNA (i.e., a healthy sample DNA information) [0040]. Hubbell teaches selecting the markers associated with MSI from the received datasets (i.e., identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer) [0071]. Hubbell teaches determining a marker significance of MSI for each marker (i.e., a tumorous indel mutation), where the significance represents the statistical significance of test reads (i.e., cancerous sample DNA information) with dissimilar microsatellite lengths relative to the microsatellite length in the control reads (i.e., healthy sample DNA information) [0074].
Regarding claim 1, step c), Hubbell does not teach modifying the genome repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).  
However, in the interest of compact prosecution, the prior art to Cortes-Ciriano teaches analyzing ~8,000 exomes and ~1,000 whole genomes of cancer patients to reveal the frequency of MSI events is highly variable within and across tumor types, and compile their results into a i.e., a genome tandem repeat reference catalogue) by their specificity for MSI-high tumors (i.e., instances when a tumorous indel mutation exists), yielding a catalogue of microsatellite loci specific to MSI-high tumors (i.e., a genome tandem repeat reference catalogue to identify tumor markers modified with information regarding the identified tumor markers) (page 8, column 1, paragraphs 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell with the method of Cortes-Ciriano. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), while updating the microsatellite database with tumor-associated microsatellite loci to provide a foundation to refine and extend the set of markers employed for identifying cancers with high MSI rates, as taught by Cortes-Ciriano (page 8, column 1, paragraph 3). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to continually update the reference catalogue with newly identified mutations associated with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as show in Cortes-Ciriano).
Regarding claim 3, Hubbell in view of Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches that for a given marker, the microsatellite length is, generally, substantially similar for control reads (i.e., healthy sample DNA information), and, generally, i.e., cancerous sample DNA information) [0006]. Insofar as Hubbell teaches that the processing system determines marker significance by calculating a group of scores for each marker by comparing the test reads and the control reads [0007], it is considered that Hubbell fairly teaches the limitation of identifying the corresponding healthy sample sequence as a wild type sequence even when differences between the reference tandem repeat sequence and the corresponding healthy sample sequence exist.
Regarding claim 4, Hubbell in view of Cortes-Ciriano teach the system of claim 1 as described above. Hubbell does not teach modifying the genome tandem repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, Cortes-Ciriano teaches systematically profiling the patterns of MSI mutations in DNA to uncover new genes harboring frameshift MSI events with varying degrees of cancer-type specificity, and generating a comprehensive catalogue of MS loci selectively subject to DNA slippage events in high rate MSI tumors (page 2, column 2, paragraph 2). Insofar as Cortes-Ciriano teaches correlating cancer type with specific mutations in a catalog, and as cancer type can be considered as sample supplemental information, it is considered that Cortes-Ciriano fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell with the method of Cortes-Ciriano. The motivation would have been to better understand the link between MSI and patient response to immunotherapy because accurate identification of patients with MSI and their genomic characterization is of therapeutic importance, as taught by Cortes-Ciriano 
Regarding claim 5, Hubbell in view of Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches an example of a marker (i.e., indel analysis tandem repeat k-mer) with the sequence CTCTG 5[CT] GCTGA [0072], which has a total length of 20 base pairs. As Hubbell teaches an example of a marker with a length of 20 base pairs, it is considered that this example encompasses the instantly claimed range of a sequence length k of the indel analysis tandem repeat k-mer of a minimum of 19 nucleotide base pairs.
Regarding claim 6, Hubbell in view of Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches examples of markers with microsatellite repeats (i.e., reference tandem repeat sequence) of 5 [0072], 6, and 7 [0074]. As Hubbell teaches a range of 5-7 microsatellite repeats, it is considered that this range encompasses the instantly claimed range of at least five nucleotide base pairs.
Regarding claim 7, Hubbell in view of Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches an example of a microsatellite in a marker (i.e., reference tandem repeat sequence) as [CT] (i.e., reference repeat unit with a tandem repeat pattern of a di-nucleotide pattern) [0072]. 

Claim 8 recites a method of operation of the genetic information processing system comprising:
receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides a genome tandem repeat reference catalogue, wherein the indel analysis tandem repeat k-mer is unique within a reference human genome and include: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence;
analyzing a DNA sample set, including a healthy sample DNA information and a cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k- mer; determine whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison between the corresponding cancerous sample sequence and the corresponding healthy sample sequence; and 
modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the instance of indel analysis tandem repeat k-mer as a tumor marker when the tumorous indel mutation exists in the corresponding cancerous sample sequence.
Regarding claim 8, the prior art to Hubbell teaches a system for determining a likelihood that a sample includes microsatellite instability (MSI) by selecting a set of markers from the sample and determining if those markers include MSI associated with cancer (abstract). Hubbell teaches a processing system for processing sequence reads (i.e., genetic information processing system) ([0054] and FIG. 2) and a method for detecting MSI (FIG. 4). 
Regarding claim 8, step a), Hubbell teaches selecting (i.e., receiving) markers associated with MSI, where the marker is one or more reference locations identified from a sequence read or a plurality of sequence reads at a given location of a reference genome (i.e., an indel analysis tandem repeat k-mer) [0071]. Hubbell teaches that the markers are known to be associated with microsatellite instability in cancer (i.e., a genome tandem repeat reference catalogue) (claim 1). Hubbell teaches that the marker is given a marker identifier describing the characteristics of the marker such as chr2 220439700 CTCTG 5[CT] GCTGA, where [CT] is the microsatellite (i.e., a reference tandem repeat sequence), 5 is the microsatellite length, the CTCTG and GCTGA are the flanking sequences of the marker (i.e., flanking sequences directly preceding and following the reference tandem repeat sequence), and chr2 220439700 indicates the chromosome and site of the marker (i.e., the indel analysis tandem repeat k-mer is unique within a reference genome) [0072]. Hubbell teaches that the sample may be any subset of the human genome (i.e., a reference human genome) [0047].
Regarding claim 8, step b), Hubbell teaches obtaining, for analysis in MSI detection method 400 (FIG. 4) sequencing data (i.e., a DNA sample set) from either a tumor biopsy [0065] or cfDNA (cell free DNA), and wbcDNA (whole blood cell DNA), where cfDNA can include DNA associated with cancer and DNA not associated cancer (i.e., a cancerous sample DNA information) [0037 and 0069] and wbcDNA is genomic DNA assumed to be healthy DNA (i.e., a healthy sample DNA information) [0040]. Hubbell teaches selecting the markers associated with MSI from the received datasets (i.e., identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer) [0071]. Hubbell teaches determining a marker significance of MSI for each marker (i.e., a tumorous indel mutation), where the significance represents the statistical significance of test reads (i.e., cancerous sample DNA information) with dissimilar i.e., healthy sample DNA information) [0074].
Regarding claim 8, step c), Hubbell does not teach modifying the genome repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, the prior art to Cortes-Ciriano teaches analyzing ~8,000 exomes and ~1,000 whole genomes of cancer patients to reveal the frequency of MSI events is highly variable within and across tumor types, and compile their results into a catalogue of tumor-type-specific MSI loci (abstract). Cortes-Ciriano teaches first ranking recurrently targeted microsatellite loci (i.e., a genome tandem repeat reference catalogue) by their specificity for MSI-high tumors (i.e., instances when a tumorous indel mutation exists), yielding a catalogue of microsatellite loci specific to MSI-high tumors (i.e., a genome tandem repeat reference catalogue to identify tumor markers modified with information regarding the identified tumor markers) (page 8, column 1, paragraphs 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Hubbell with the method of Cortes-Ciriano. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), while updating the microsatellite database with tumor-associated microsatellite loci to provide a foundation to refine and extend the set of markers employed for identifying cancers with high MSI rates, as taught by Cortes-Ciriano (page 8, column 1, paragraph 3). The nature of the problem to be solved, identifying microsatellite regions with 
Regarding claim 10, Hubbell in view of Cortes-Ciriano teach the method of claim 1 as described above. Hubbell teaches that for a given marker, the microsatellite length is, generally, substantially similar for control reads (i.e., healthy sample DNA information), and, generally, dissimilar for test reads (i.e., cancerous sample DNA information) [0006]. Insofar as Hubbell teaches that the processing system determines marker significance by calculating a group of scores for each marker by comparing the test reads and the control reads [0007], it is considered that Hubbell fairly teaches the limitation of identifying the corresponding healthy sample sequence as a wild type sequence even when differences between the reference tandem repeat sequence and the corresponding healthy sample sequence exist.
Regarding claim 11, Hubbell in view of Cortes-Ciriano teach the method of claim 8 as described above. Hubbell does not teach modifying the genome tandem repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, Cortes-Ciriano teaches systematically profiling the patterns of MSI mutations in DNA to uncover new genes harboring frameshift MSI events with varying degrees of cancer-type specificity, and generating a comprehensive catalogue of MS loci selectively subject to DNA slippage events in high rate MSI tumors (page 2, column 2, paragraph 2). Insofar as Cortes-Ciriano teaches correlating cancer type with specific 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Hubbell with the method of Cortes-Ciriano. The motivation would have been to better understand the link between MSI and patient response to immunotherapy because accurate identification of patients with MSI and their genomic characterization is of therapeutic importance, as taught by Cortes-Ciriano (page 2, column 2, paragraph 1). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to associate  identified mutations with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as shown in Cortes-Ciriano).
Regarding claim 12, Hubbell in view of Cortes-Ciriano teach the method of claim 8 as described above. Hubbell teaches an example of a marker (i.e., indel analysis tandem repeat k-mer) with the sequence CTCTG 5[CT] GCTGA [0072], which has a total length of 20 base pairs. As Hubbell teaches an example of a marker with a length of 20 base pairs, it is considered that this example encompasses the instantly claimed range of a sequence length k of the indel analysis tandem repeat k-mer of a minimum of 19 nucleotide base pairs.
Regarding claim 13, Hubbell in view of Cortes-Ciriano teach the method of claim 8 as described above. Hubbell teaches examples of markers with microsatellite repeats (i.e., reference tandem repeat sequence) of 5 [0072], 6, and 7 [0074]. As Hubbell teaches a range of 
Regarding claim 14, Hubbell in view of Cortes-Ciriano teach the method of claim 8 as described above. Hubbell teaches an example of a microsatellite in a marker (i.e., reference tandem repeat sequence) as [CT] (i.e., reference repeat unit with a tandem repeat pattern of a di-nucleotide pattern) [0072]. 

Claim 15 recites a non-transitory computer readable medium including instructions executable by a control circuit for a genetic information processing system, the instructions comprising:
receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides a genome tandem repeat reference catalogue, wherein the indel analysis tandem repeat k-mer is unique within a reference human genome and include: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence;
analyzing a DNA sample set, including a healthy sample DNA information and a cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k- mer; determine whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison between the corresponding cancerous sample sequence and the corresponding healthy sample sequence; and
modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the instance of indel analysis tandem repeat k-mer as a tumor marker when the tumorous indel mutation exists in the corresponding cancerous sample sequence.
Regarding claim 15, the prior art to Hubbell teaches a system for determining a likelihood that a sample includes microsatellite instability (MSI) by selecting a set of markers from the sample and determining if those markers include MSI associated with cancer (abstract). Hubbell teaches a processing system for processing sequence reads (i.e., genetic information processing system) ([0054] and FIG. 2). Hubbell teaches that any steps of the method can be implemented with a computer program product (i.e., non-transitory computer readable medium including instructions) executed by a computer processor (i.e., a control unit configured to perform a method). 
Regarding claim 15, step a), Hubbell teaches selecting (i.e., receiving) markers associated with MSI, where the marker is one or more reference locations identified from a sequence read or a plurality of sequence reads at a given location of a reference genome (i.e., an indel analysis tandem repeat k-mer) [0071]. Hubbell teaches that the markers are known to be associated with microsatellite instability in cancer (i.e., a genome tandem repeat reference catalogue) (claim 1). Hubbell teaches that the marker is given a marker identifier describing the characteristics of the marker such as chr2 220439700 CTCTG 5[CT] GCTGA, where [CT] is the microsatellite (i.e., a reference tandem repeat sequence), 5 is the microsatellite length, the CTCTG and GCTGA are the flanking sequences of the marker (i.e., flanking sequences directly preceding and following the reference tandem repeat sequence), and chr2 220439700 indicates the chromosome and site of the marker (i.e., the indel analysis tandem repeat k-mer is unique within a reference genome) [0072]. Hubbell teaches that the sample may be any subset of the human genome (i.e., a reference human genome) [0047].
Regarding claim 15, step b), Hubbell teaches obtaining, for analysis in MSI detection method 400 (FIG. 4) sequencing data (i.e., a DNA sample set) from either a tumor biopsy [0065] or cfDNA (cell free DNA), and wbcDNA (whole blood cell DNA), where cfDNA can include DNA associated with cancer and DNA not associated cancer (i.e., a cancerous sample DNA information) [0037 and 0069] and wbcDNA is genomic DNA assumed to be healthy DNA (i.e., a healthy sample DNA information) [0040]. Hubbell teaches selecting the markers associated with MSI from the received datasets (i.e., identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer) [0071]. Hubbell teaches determining a marker significance of MSI for each marker (i.e., a tumorous indel mutation), where the significance represents the statistical significance of test reads (i.e., cancerous sample DNA information) with dissimilar microsatellite lengths relative to the microsatellite length in the control reads (i.e., healthy sample DNA information) [0074].
Regarding claim 15, step c), Hubbell does not teach modifying the genome repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, the prior art to Cortes-Ciriano teaches analyzing ~8,000 exomes and ~1,000 whole genomes of cancer patients to reveal the frequency of MSI events is highly variable within and across tumor types, and compile their results into a catalogue of tumor-type-specific MSI loci (abstract). Cortes-Ciriano teaches first ranking i.e., a genome tandem repeat reference catalogue) by their specificity for MSI-high tumors (i.e., instances when a tumorous indel mutation exists), yielding a catalogue of microsatellite loci specific to MSI-high tumors (i.e., a genome tandem repeat reference catalogue to identify tumor markers modified with information regarding the identified tumor markers) (page 8, column 1, paragraphs 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the non-transitory computer readable medium of Hubbell with the method of Cortes-Ciriano. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), while updating the microsatellite database with tumor-associated microsatellite loci to provide a foundation to refine and extend the set of markers employed for identifying cancers with high MSI rates, as taught by Cortes-Ciriano (page 8, column 1, paragraph 3). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to continually update the reference catalogue with newly identified mutations associated with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as show in Cortes-Ciriano).
Regarding claim 17, Hubbell in view of Cortes-Ciriano teach the non-transitory computer of claim 1 as described above. Hubbell teaches that for a given marker, the microsatellite length is, generally, substantially similar for control reads (i.e., healthy sample DNA information), and, generally, dissimilar for test reads (i.e., cancerous sample DNA information) [0006]. 
Regarding claim 18, Hubbell in view of Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell does not teach modifying the genome tandem repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, Cortes-Ciriano teaches systematically profiling the patterns of MSI mutations in DNA to uncover new genes harboring frameshift MSI events with varying degrees of cancer-type specificity, and generating a comprehensive catalogue of MS loci selectively subject to DNA slippage events in high rate MSI tumors (page 2, column 2, paragraph 2). Insofar as Cortes-Ciriano teaches correlating cancer type with specific mutations in a catalog, and as cancer type can be considered as sample supplemental information, it is considered that Cortes-Ciriano fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the non-transitory computer readable medium of Hubbell with the method of Cortes-Ciriano. The motivation would have been to better understand the link between MSI and patient response to immunotherapy because accurate identification of patients with MSI and their genomic characterization is of therapeutic importance, as taught by Cortes-Ciriano (page 2, column 2, paragraph 1). The nature of the 
Regarding claim 19, Hubbell in view of Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell teaches an example of a marker (i.e., indel analysis tandem repeat k-mer) with the sequence CTCTG 5[CT] GCTGA [0072], which has a total length of 20 base pairs. As Hubbell teaches an example of a marker with a length of 20 base pairs, it is considered that this example encompasses the instantly claimed range of a sequence length k of the indel analysis tandem repeat k-mer of a minimum of 19 nucleotide base pairs.
Regarding claim 20, Hubbell in view of Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell teaches examples of markers with microsatellite repeats (i.e., reference tandem repeat sequence) of 5 [0072], 6, and 7 [0074]. As Hubbell teaches a range of 5-7 microsatellite repeats, it is considered that this range encompasses the instantly claimed range of at least five nucleotide base pairs.
B.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell in view of Cortes-Ciriano, as applied to claims 1, 8, and 15, and in further view of Hause et al. (Nature Medicine, 2016, 22(11), pages 1342-1350).
Regarding claim 2, Hubbell in view of Cortes-Ciriano teach the system of claim 1 as described above. Hubbell does not teach generating a cancer correlation matrix.
i.e., a cancer correlation matrix) between sets of all frequently unstable sites (i.e., tumor markers) between different cancer subtypes (page 1347, column 1, paragraph 2, and Fig. 4c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell with the method of Hause. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), with a method to identify MSI patterns in cancers with stable and high rates of MSI, as taught by Hause (page 1347, column 2, paragraph 2), or, in other words, to associate cancers with specific types of microsatellite instability patterns.  The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to identify specific mutations with high rates of MSI associated with specific types of cancer to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate correlation matrix (as shown in Hause).

claim 9, Hubbell in view of Cortes-Ciriano teach the method of claim 8 as described above. Hubbell does not teach generating a cancer correlation matrix.
However, the prior art to Hause teaches the examination of ~6,000 cancer exomes from 18 cancer types at more than 200,000 microsatellite loci to construct a classifier for MSI (abstract). Hause teaches identifying loci that were more likely to be unstable in particular cancer types (abstract). Hause teaches computing a cosine similarity matrix (i.e., a cancer correlation matrix) between sets of all frequently unstable sites (i.e., tumor markers) between different cancer subtypes (page 1347, column 1, paragraph 2, and Fig. 4c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Hubbell with the method of Hause. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), with a method to identify MSI patterns in cancers with stable and high rates of MSI, as taught by Hause (page 1347, column 2, paragraph 2), or, in other words, to associate cancers with specific types of microsatellite instability patterns. The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to identify specific mutations with high rates of MSI associated with specific types of cancer to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate correlation matrix (as shown in Hause).

claim 16, Hubbell in view of Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell does not teach generating a cancer correlation matrix.
However, the prior art to Hause teaches the examination of ~6,000 cancer exomes from 18 cancer types at more than 200,000 microsatellite loci to construct a classifier for MSI (abstract). Hause teaches identifying loci that were more likely to be unstable in particular cancer types (abstract). Hause teaches computing a cosine similarity matrix (i.e., a cancer correlation matrix) between sets of all frequently unstable sites (i.e., tumor markers) between different cancer subtypes (page 1347, column 1, paragraph 2, and Fig. 4c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the non-transitory computer readable medium of Hubbell with the method of Hause. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), with a method to identify MSI patterns in cancers with stable and high rates of MSI, as taught by Hause (page 1347, column 2, paragraph 2), or, in other words, to associate cancers with specific types of microsatellite instability patterns. The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to identify specific mutations with high rates of MSI associated with specific types of cancer to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate correlation matrix (as shown in Hause).

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631